Title: To George Washington from Elias Dayton, 30 June 1781
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                            Chatham June 30th 1781
                        
                        In my last I acquainted your Excellency with the return of the enemy from Monmouth—On monday night a party
                            consisting of one hundred men landed in Rahway and carried off near fifty head of cattle, about the same number of sheep
                            with fifteen of the inhabitants prisoners, and on thursday night they landed eighty men, three miles south of Elizth Town,
                            which took off with them thirty cattle. They have been particularly enquiring of persons in whom they place confidence,
                            the situation of the live stock in Elizth Town & Newark, where, it is probable they will soon make another attempt
                                as the demand for fresh provisions with them is very pressing. Those taken at Monmouth were put on
                            board Arbuthnot’s fleet. An order from your Excellency for driving off all the fat cattle from the lines would afford
                            great assistance to our army and in a great measure disappoint the enemy.
                        A fleet of transports arrived in N. York the 26th from Europe by the way of Charlestown, at which place they
                            left most if not the whole of the troops they brought out with them, said to amount to nearly 2500 men.
                        There are now on Staten Island Colonel De Bunau’s Regiment of Hessians consisting of 550, Buskirk’s corps of
                            120 and Barton’s Regiment between 250 & 300 with eighteen of Stewart’s horse. Colonel Smith who takes charge of
                            this letter will be able to inform your Excellency of other circumstances respecting their situation. I have also given
                            him a York paper of the 27th for your Excellency’s perusal. I have the honor to be your Excellency most Obdt Hbe servant
                        
                            Elias Dayton
                        
                    